DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the amendment made to the claims on 07/14/2022.
Claims 1-6, 8-9, 11-12, 16-19, 22-25 and 27 are pending. Claim 1 is currently amended. Claims 2-6, 8-9, 11-12, 16-19 and 22-25 are previously presented. Claim 27 is newly presented. Claims 7, 10, 13-15, 21 and 26 are cancelled. Claims 1-6, 8-9, 11-12, 16-19, 22-25 and 27 are hereby examined on the merits.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-12, 16-19, 22-25 and 27are rejected under 35 U.S.C. 103 as being unpatentable over Borges EP 2384630 A1 in view of Boldon US Patent No. 6,391,366 and Gatewood, "Vegetable Oils – Comparison, Cost, and Nutrition", [Online], published Aug. 19, 2013, [retrieved on 2021-09-08]. Retrieved from the Internet: <URL: https://blogs.extension.iastate.edu/spendsmart/2013/08/19/vegetable-oils-comparison-cost-and-nutrition/>, hereinafter referred to as Borges, Boldon and Gatewood, respectively.
Regarding claims 1-5, 8-9, 11-12, 16-17, 19 and 22-25, Borges teaches a comestible product (e.g., brownie-type soft cake) comprising a continuous bakery portion (e.g., baked dough) that comprises 5-35% chocolate or 0-10% cocoa powder ([0019]), 10-25% fat such as vegetable oil, starch, sugar, egg and fat, etc., a discrete inclusion and a filling, wherein the continuous and the discrete inclusion comprise source of cocoa butter (e.g., chocolate and cocoa powder) ([0007; 0011; 0015; 0019; 0035-0038; 0045; 0055].
The amount of sources of cocoa butter or CBE (e.g., chocolate or cocoa powder) as disclosed by Borges overlaps with those recited in claims 1, 11 and 22. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Borges teaches that the continuous bakery portion contains 10-25% fat such as vegetable oil ([0019]), and 5-35% chocolate or 0-10% cocoa powder ([0019]) which contributes extra fat content of 0-10.5% (chocolate and cocoa powder are known to contain 30% and 10-20% fat, respectively). As such, the amount of fat as disclosed by Borges falls within or overlaps with those recited in claims 1, 12 and 23-25. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Borges is silent regarding the continuous bakery portion comprising sorbitan monostearate (SMS), or the amount thereof.
 Boldon teaches adding 0.1-6% an emulsifier such as SMS to a dough (e.g., batter) that comprises starch, sugar, fat, egg and chocolate, etc. so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter (column 2, line 39-45; column 7, line 38-67; column 8, line 1-27).
Both Borges and Boldon are directed to baked goods that comprises starch, sugar, fat, egg and chocolate. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by including 0.1-6% SMS emulsifier so as to improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so because prior art has established that 0.1-6% SMS could improve the grain texture and structure of the baked goods, to create, disperse and stabilize gas cells in the batter, and to maintain the emulsion integrity of the batter.
The amount of SMS as disclosed by Boldon overlaps with those recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Borges teaches that the continuous baking portion comprises vegetable oil as the source of fat ([0015]), but is silent regarding the amount of trans fatty acid as recited in claims 1-2 and 16, that the vegetable oil is selected from the non-hydrogenated vegetable oil as recites in claim 3, and that the continuous bakery portion does not comprises a partially hydrogenated oil as recited in claim 4.
Gatewood teaches that oil such as non-hydrogenated canola oil (e.g., canola oil), non-hydrogenated peanut oil (e.g., peanut oil) and a blend of non-hydrogenated soybean oil (e.g., soybean oil), non-hydrogenated corn oil (e.g., corn oil) and/or non-hydrogenated sunflower oil (e.g., sunflower oil) is suitable for baking (Table). Both Borges and Gatewood are directed to baking that uses vegetable oil. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by using the aforementioned oil as disclosed by Gatewood with reasonable expectation of success, since those oils are art-recognized oils suitable for use in baking. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Non-hydrogenated oil as disclosed by Gatewood and cocoa butter from chocolate or cocoa powder as disclosed by Borges are known to contain no trans fatty acid, thus reading on the limitations regarding trans fatty acid as recited in claims 1-2 and 16.
Borges in view of Gatewood uses non-hydrogenated oil as a source for fat, which is interpreted to read on the limitation in claim 4 that the continuous portion does not comprise a partially hydrogenated oil.
Borges in view of Gatewood teaches that the continuous bakery portion comprises 10-25% vegetable oil such as canola oil, peanut oil and a blend of corn oil, soybean oil and/or sunflower oil each of which is known to have a saturated fat content of 7-18% (Gatewood, the chart). Further, it is calculated from above that chocolate or cocoa powder of Borges contributes extra 0-10.5% fat which adds up to extra 0-5.8% saturated fat  (cocoa butter is known to contain ~55% saturated fat). As such, Borges in view of Gatewood teaches a saturated fat content that falls within or overlaps with those recited in claims 1, 5 and 17 (e.g., ((10%-25%) x (7%-18%)  + (0-10.5%) x 55%))/((10%-25%) + (0-10.5%)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 18, Borges teaches that the source of cocoa butter or CBE is cocoa powder ([0019]). Therefore, it would have been obvious to have selected alkalized defatted cocoa powder as the source of cocoa butter or CBE where Borges teaches cocoa powder, as one of ordinary skill would have had the reasonable expectation that any cocoa powder (e.g. alkalized defatted cocoa powder) would function effectively in the continuous bakery portion. This is merely selecting from a group of suitable options, absent a clear showing of the criticality associated with alkalized defatted cocoa powder.
Regarding claim 27, Boldon teaches that DATEM and lecithin are also suitable for use as an emulsifier in the batter (column 8, line 9 and 29). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Borges by including both DATEM and lecithin in the bakery portion of Borges, for the reason that "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP 2144.06.
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Borges in view of Boldon and Gatewood as applied to claim 1 above, and evidenced by Andrade “Models of sorption isotherms for food: Uses and limitations”, Vitae, 2011, 18, pages 325-334 (hereinafter referred to as Andrade).
Regarding claim 6, Borges teaches in the example that the filling for the soft cake contains 5% water, and the dough for the soft cake contains 2.7% water and whole eggs; then the dough layer and the filling layer is baked at 170 ºC for 17 min [0061-0067]. It is reasonable to assume that the final comestible product has a moisture level that is below 6% for the reason that the filling and the dough has a low water amount, and the dough and the filling are subjected to high temperature baking for 17 min. Further, Borges teaches that the shelf life of the bakery is related to the water activity, and the latter could be adjusted by varying baking time and/or baking temperature ([0004]). Given that water activity and moisture content are positively correlated (Andrade, Fig. 1), the moisture content of the comestible product is also a result effective variable that can be modulated through varying baking time and/or baking temperature. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the moisture content of the soft cake through modifying the baking time and/or baking temperature such that the product has suitable shelf life. As such, the moisture amount as recited in the claim is merely an obvious variant of the prior art.
Response to Arguments
Applicant's arguments filed 07/14/200 regarding 35 USC 103 rejection have been fully considered but they are not persuasive. 
Applicant argues on page 6 of the Remarks that Boldon’s disclosure is “irrelevant” to the soft cakes of Borges.
This argument is considered but found not persuasive. If what applicant tries to convey is that Boldon is not analogous art, such an assertion is not accurate for the reason that Boldon is directed to baked goods that comprises starch, sugar, fat, egg and chocolate which is consistent with Borges. Borges and Boldon are in the same field of endeavor.
Applicant argues on pages 6-7 of the Remarks that there is no reason to use the emulsifier of Boldon, and that using the emulsifier of Boldon is impermissible hindsight.
Applicant’s arguments are considered but found unpersuasive because:
First, as enumerated in the rejection, using the emulsifier of Boldon will deliver the advantage of improving the grain texture and structure of the baked goods and maintaining the emulsion integrity of the dough. Those are good reasons to modify Borges with the teaching of Boldon. See MPEP 2144 II. The expectation of some advantage is the strongest rationale for combining references. The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.
Applicant argues on page 7 of the Remarks that the office has failed to articulate a rationale to choose sorbitan monoester over a list of other emulsifiers.
Applicant’s arguments are considered by found unpersuasive because Boldon teaches a list of emulsifiers in which SMS is clearly spelled out. Thus it is accepted wisdom that SMS or other species in Boldon’s list  is a suitable emulsifier in a dough. Choosing SMS would have been obvious because it is expected to deliver the aforementioned advantages.
Applicant argues on page 8 of the Remarks that the office action incorrectly alleges that the range of SMS, for the reason that Boldon talks about 0.1-6% emulsifier in the batter, not in a continuous bakery portion.
Applicant’s assertion is considered but found piecemeal. Boldon is recited to teach adding an emulsifier to dough, not the continuous bakery portion. Primary reference Borges teaches the continuous bakery portion. Further, inclusion of 0.1-6% SMS emulsifier in the dough of Borges will reasonably result in a bakery portion that has an SMS concentration that encompasses or overlaps with the range recited in the claim, given that Boldon teacher a broader range. The examiner further notes that the table in example 4 (page 25 of the specification) shows that the inventive sample has 0.4% SMS by weight of the “dough”, suggesting applicant is of the opinion that 0.4% SMS in the dough will result in a bakery portion the amount SMS for which meets the claim.
Applicant argues on page 8 of the Remarks that SMS of the claimed invention is added differently from Boldon. In particular, applicant argues that where in the claimed invention SMS is added in a dry form, Boldon teaches adding prehydrated emulsifier.
Applicant is reminded that what form of SMS is added is not part of the claim. The claims are directed to a comestible product, not a method of making such a product. Applicant appears to have argued a feature that is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, applicant’s attention is drawn to column 7, line 39-41 of Boldon which discloses “preferably at least a portion of which is prehydrated”. As such, adding an emulsifier in a different from such as a non-hydrated form is within in Boldon.
Regarding example 4 as presented in the specification, applicant asserts on page 8 of the Remarks that applicant has amended claim 1 to recite SMS only at a concentration of 0.3-1% to respond the examiner’s allegation that the showing of example 4 is not commensurate in scope with the claim.
The examiner acknowledges the amendment made to claim. However, examiner maintains that the showing is still not commensurate in scope with the claim upon the amendment. For example, where example 4 shows that the inventive example has 3 types of emulsifiers (e.g., SMS, DATEM and lecithin), claim 1 only recites SMS. The scope of the claim and that of showing are not the same, since the claims only require the presence of SMS emulsifier. Further,  a concentration of 0.4% SMS as in the inventive sample does not enable the whole range of 0.3-1% SMS as recited in the claim, since no trend could be ascertained from merely one SMS concentration. Additionally, it is doubtful that the result for biscuit as shown in example 4 could account for soft cake and cookie as recited in claim 1, knowing that the conditions of processing and baking vary for soft cake and cookie.
Further regarding example 4, applicant argues on pages 9-10 of the Remarks that the superior effect of the inventive dough would have been unexpected in view of the teaching of Boldon.
Applicant’s argument has been acknowledged. However, although the superior result might have been unexpected in view of Boldon, that result would not have been unexpected to a skilled artisan before the effective filling date of the claimed invention, for the reason that it was known before the effective filling date that sorbitan esters of fatty acid emulsifier could act as fat crystal modifier and bloom retardant. See para. 28-29 of the office action mailed 03/14/2022.
Regarding the references cited in the para. 28-29 of the office action mailed 03/14/2022, applicant argues on page 10 of the Remarks that those references are not cited in the rejection and that evidence of unexpectedly superior result must only be compared with the closest prior art.
Applicant’s arguments are considered. However, applicant is reminded that those references cited in the para. 28-29 of the office action mailed 03/14/2022 are brought to show that the ani-blooming effect of SMS is not as surprising as applicant has asserted. They serve as evidentiary references.
Regarding Subramaniam and Masuchi, applicant argues on page 10 of the Remarks that they are related to chocolate products which provides no expectation that SMS would suppress fat bloom in a bakery product. Applicant further argues that Krog reference as the examiner listed provides no reason to expect SMS to suppress fat bloom in a bakery product.
Applicant’s arguments are considered but found unpersuasive. Applicant’s attention is drawn to para. 28 of the office action mailed 03/14/2022. In particular, the examiner has reasoned that fat bloom is known to arise from migration of lower MW fat from the bulk to the surface, combined with the transition of the less stable fat crystal to the stable polymorph (see Masuchi). So reasonably, fat bloom in a chocolate product and in a bakery product that comprises chocolate such as brownie and chocolate biscuit are due to the same reason, given that both contain fat including cocoa butter and/or cocoa powder. Since an emulsifier such as SMS prevents fat bloom in chocolate by functioning as a fat crystal modifier (see Masuchi and Krog), the fat bloom suppression as observed in the applicant’s comestibles examples is reasonably due to crystal modifying capability of SMS too. Note that Krog reference is cited to evidence that SMS prevents fat bloom in chocolate by functioning as a fat crystal modifier.
Applicant argues on pages 10-11 of the Remarks that Krawczyk provides no reason to expect SMS to suppress fat bloom in a continuous bakery portion.
The examiner disagrees. Krawczyk’s teaching is that sorbitan esters of fatty acid are food emulsifiers that could act as fat crystal modifier and bloom retardant (column 3, line 60-62). Thus a skilled artisan would reasonably expect that SMS which belongs to sorbitan ester of fatty acid could suppress fat in a baked product through functioning as a fat crystal modifier, after reading Krawczyk .
Applicant argues on page 11 of the Remarks that the chocolate formulation as recited in the specification does not encompass a biscuit.
Applicant’s argument is acknowledged. However, this does not change the ground of reasonings from the examiner as set forth above.
For the reasons above, applicant’s arguments regarding Gatewood or Andrade on pages 8 and 11 are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793